Citation Nr: 1205160	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-44 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army from February 22, 1971, to March 25, 1971.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied the appellant's claim for a TDIU and he has appealed to the Board for review.  

In his Appeal to Board of Veterans' Appeals (VA Form 9), dated October 2009, the appellant requested a hearing before the Board.  Such a hearing was scheduled but after receiving notification of that hearing, the appellant contacted the VA and he stated that he no longer desired a hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

Initially, the Board notes that the appellant originally selected The American Legion as his accredited representative.  However, in November 2011, the appellant obtained the services of a private attorney for the prosecution of his claim before the VA.  This selection occurred prior to the claim being presented before the undersigned Veterans Law Judge and prior to the issuance of any determinative action by the Board.  A review of the claims file indicates that the appellant's attorney has never been informed that his client's claim is now before the Board.  Moreover, the appellant's attorney has not been given the opportunity to present argument in support of his client's claim.  

It is clear from a reading of the appellant's file that it is his intention to have representation before the VA.  Pursuant to regulation, the appellant has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2011).  In order to comply with due process of law, the appellant's representative must be provided the opportunity to review the record and offer written argument on the appellant's behalf.  See generally 38 C.F.R. § 20.600 (2011).  Because the appellant's representative has not been given an opportunity to review the appellant's file and to submit argument in support of the appellant's claim, the claim must be returned to the RO/AMC so that this may be accomplished.  Moreover, the claim must be returned to the VAMC so that the VAMC may forward to the appellant's attorney all appropriate documents that have been generated since the RO's rating decision now on appeal.  To do otherwise would be extremely prejudicial to the appellant and would deprive the private attorney the opportunity to provide cogent and informed argument in support of his client's claim.  

A further review of the appellant's claim folder shows that some of the appellant's VA medical records from 2006 to the present are of record.  The record indicates that VA personnel reviewed the records contained in the claims folder and then they reviewed electronic VA medical records.  When the RO denied the appellant's claim for benefits, those electronic VA medical records were specifically referenced as not being supportive of the appellant's claim.  It appears that the electronic records were not reduced to paper copies for insertion in the claims folder even after the appellant began the appellate process to the Board.  Moreover, because the Board is an appellate judicial body, it is imperative that it have all of the records before it in hard copy form when it reviews and analyzes the appellant's claim.  

In light of the above facts, the Board finds that additional development of the claim must occur before appellant review may proceed.  First, if the Board is to issue a decision on the merits of the appellant's claim based on a complete record, all of the appellant's medical records should be obtained, produced, and included in the claims folder for review.  Moreover, any missing treatment records must be associated with the claims folder prior to the appellant's re-examination (see below), so that the VA examiner may have a complete record of the appellant's treatment prior to and during this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claim is remanded so that the appellant's medical records may be obtained, produced, and included in the claims folder.

As indicated above, the appellant has come before the VA asking that a total disability based on individual unemployability due to his sole service-connected disability be assigned.  The record contains two orthopedic examinations of the appellant.  The first occurred prior to his claim in November 2006 and the second was accomplished after his claim had been submitted - in January 2009.  In both instances, the doctor provided findings that could be used to rate the knee disability in accordance with the VA rating criteria.  However, neither report provided specific guidance as to the effect of the right knee disability on the appellant's ability to obtain and maintain gainful employment.  Also, neither report provided any guidance as to whether the appellant could perform sedentary work, or whether the appellant could only work part-time in a job that did not impinge on his service-connected disability.  

Upon further review, it is the determination of the Board that the medical evidence contained in the claims folder is inadequate in determining whether the appellant should be awarded a TDIU.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim must be returned to the AMC so that additional medical testing may be accomplished that more adequately addresses the question now before the Board.  Additional medical testing will provide the Board with a basis to either agree or refute the appellant's various assertions, and will provide the VA with a more complete picture of whether a TDIU should be granted.

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO/AMC for the following actions: 

1.  The RO shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2011) and 38 C.F.R. § 4.16 (a) and (b) (2011).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to a TDIU to include as being granted via an extraschedular rating. 

2.  The RO should send to the appellant's attorney a copy of the original decision, the statement of the case, and any subsequent supplemental statement of the case produced as a result of this Board Remand.  The RO should further refer this case with the claims folder to the appointed representative for the purpose of execution of VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the claim to the Board.  Copies of all correspondence should be included in the claims folder for review. 

3.  All of the appellant's VA Medical Center (VAMC) treatment records should be obtained and incorporated into the claims file.  This search should encompass all records, either paper or electronic, and to include laboratory results, that have been promulgated since January 2006 to the present.  All records obtained pursuant to this request must be included in the appellant's claims file - this includes CAPRI and Virtual VA electronic records.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  The RO should contact the appellant and request that he identify all sources of medical treatment received for any disabilities since January 2006, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

5.  The RO should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to her employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.  

6.  The RO should schedule the Veteran for appropriate examination to provide an assessment as to the effect of his service-connected disability on his ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found. 

The examiner should render an opinion as to whether the appellant's service-connected disability prevents the appellant from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents the appellant from being gainfully employed. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disability impinges on his ability to be employed, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

A complete rationale for any opinion expressed should be included in the report.  The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files.  Also, it is requested that the results be typed or otherwise recorded in a legible manner for review purposes. 

7.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

8.  The RO should provide to the appellant a copy of his complete claims folder, including all documents obtained as a result of this remand.  Such production and distribution will ensure that the VA has met with its duty to fulfill the appellant's Freedom of Information Act (FOIA) request of February 2011.  The appropriate paperwork should be generated and included in the claims folder indicating that the FOIA request has been honored.  

9.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  The RO/AMC is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefit sought is not granted, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO/AMC. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


